Name: 81/633/EEC: Commission Decision of 17 July 1981 approving the plan submitted by the Republic of Portugal for the eradication of African swine fever
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-15

 Avis juridique important|31981D063381/633/EEC: Commission Decision of 17 July 1981 approving the plan submitted by the Republic of Portugal for the eradication of African swine fever Official Journal L 231 , 15/08/1981 P. 0031 - 0031****( 1 ) OJ NO L 250 , 23 . 9 . 1980 , P . 12 . COMMISSION DECISION OF 17 JULY 1981 APPROVING THE PLAN SUBMITTED BY THE REPUBLIC OF PORTUGAL FOR THE ERADICATION OF AFRICAN SWINE FEVER ( 81/633/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 80/877/EEC OF 15 SEPTEMBER 1980 ON FINANCIAL AID FROM THE COMMUNITY FOR THE ERADICATION OF AFRICAN SWINE FEVER IN PORTUGAL ( 1 ), WHEREAS BY LETTER OF 30 APRIL 1981 THE REPUBLIC OF PORTUGAL COMMUNICATED TO THE COMMISSION A FIVE-YEAR PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER ; WHEREAS , AFTER EXAMINATION , THIS PLAN HAS BEEN FOUND TO BE IN ACCORDANCE WITH THE ABOVEMENTIONED DECISION , AND IN PARTICULAR WITH THE CRITERIA LAID DOWN IN ARTICLE 3 THEREOF ; WHEREAS , THEREFORE , THE CONDITIONS FOR A FINANCIAL CONTRIBUTION BY THE COMMUNITY ARE FULFILLED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FIVE-YEAR PLAN FOR THE ERADICATION OF AFRICAN SWINE FEVER SUBMITTED BY THE REPUBLIC OF PORTUGAL IS HEREBY APPROVED . ARTICLE 2 THE PERIOD FOR THE IMPLEMENTATION OF THE PLAN REFERRED TO IN ARTICLE 1 SHALL RUN FROM 1 JULY 1981 . DONE AT BRUSSELS , 17 JULY 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN